MEMORANDUM OPINION AND ORDER ADOPTING THE REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE
JOHN R. TUNHEIM, District Judge.
Defendant Alan Hemme was indicted for violating the Lacey Act by knowingly engaging in conduct that involved the sale and purchase of fish in violation of the Leech Lake Conservation Code. 16 U.S.C. § 3372(a). Hemme moves to dismiss his indictment under Federal Rule of Criminal Procedure 12(b) as failing to state an offense under the Lacey Act. United States Magistrate Judge Leo I. Brisbois issued a Report and Recommendation (“R & R”) recommending that the Court deny Hem-me’s motion. Hemme objects, arguing that the Magistrate Judge erred in refusing to consider undisputed facts that prove the insufficiency of the indictment. The Court will overrule the objections and deny Hemme’s motion to dismiss, as recommended by the R & R.
BACKGROUND
This case arises out of an undercover operation to apprehend what officials believed to be the illegal catch and sale of fish on the Leech Lake Reservation in northern Minnesota.
I. INDICTMENT
The indictment includes charges against Hemme and three other defendants: Jerry Reyes, Marc Lyons, and Frederick Tibbetts. The indictment alleges that defendants Reyes, Lyons, and Tibbetts “took *942fish by gill net from lakes within the boundaries of the Leech Lake Indian Reservation” in violation of the Leech Lake Band’s Conservation Code and that Reyes, Lyons, and Tibbetts sold and attempted to sell the “unlawfully acquired fish” to Hem-me. (Indictment ¶¶ 7-8, Apr. 9, 2013, Docket No. 1.) Count I of the indictment charges Reyes, Lyons, and Tibbetts with a Lacey Act violation for transport and sale of fish taken in violation of tribal law. (Id. ¶¶ 9-10.) Count II of the indictment charges Hemme with aiding and abetting this Lacey Act violation. (See id. ¶¶ 11-12 (citing 18 U.S.C. § 2 (“Whoever commits an offense against the United States or aids, abets, counsels, commands, induces or procures its commission, is punishable as a principal.”)).) Specifically, Count II states that “between in or about September 2010 and July, 2011” Hemme
knowingly engage[d] in conduct that involved the sale and purchase of fish with a market value in excess of $350.00, that is: fish that were netted from lakes within the boundaries of the Leech Lake Indian Reservation for commercial purposes, and did knowingly transport receive, acquire and purchase said fish knowing that said fish were taken, possessed, transported and sold in violation of and in a manner unlawful under Tribal Law, specifically, Sections 22.01(2) and 23.01 of the Conservation Code of the Leech Lake Band of Chippewa Indians.
(Id. ¶ 12.) Thus, Hemme is accused not of the actual netting and catch of the illegal yield, but of purchasing or being involved in the purchase and sale of the fish.
II. MOTION TO DISMISS THE INDICTMENT
Hemme moves to dismiss the indictment, arguing that the indictment is insufficient to support a conviction under the Lacey Act. Most relevant here, he argues that the Government’s evidence is insufficient to sustain an indictment for “aiding and abetting” violation of the Lacey Aet because the only evidence of his alleged involvement in the fish sales during the timeframe of the indictment shows merely that he introduced the seller defendants to the undercover buyers and vouched for those buyers to defendant Reyes. (Mem. of Law in Supp. of Mot. to Dismiss Indictment at 7, June 19, 2013, Docket No. 89.)
The Magistrate Judge recommended denying the motion. (R & R at 951, Aug. 12, 2013, Docket No. 146.) The R & R counsels that Hemme’s argument is premature because there are facts in dispute which should be presented to a jury. (Id. at 949-51.) Hemme objects to this recommendation of the R & R, specifically “to the factual and legal basis” of the R & R’s recommendation that it is “ ‘inappropriate to consider evidence beyond the Indictment because the underlying facts remain in dispute.’ ” (Objections to R & R at 2, Aug. 26, 2013, Docket No. 155 (citing R & R at 949-50).) He argues that the evidence the Government has presented in support of aiding and abetting the purchase and sale of fish is insufficient to support a conviction under the Lacey Act. Hemme’s objection is based on the evidence produced during discovery and introduced before the Magistrate Judge at an evidentiary hearing. (Id. at 3.) This evidence includes an audio recording and many electronic records, which contain two investigatory reports of the undercover officers: a Summary Report and pages from the Department of Interior’s “Report of Investigation.” (See Aff. of Jan D. Stuurmans ¶ 3, Exs. 1-2, June 19, 2013, Docket No. 88.)1
*943DISCUSSION
1. STANDARD OF REVIEW
Upon the filing of a report and recommendation by a magistrate judge, a party may “serve and file specific written objections to the proposed findings and recommendations.” Fed.R.Civ.P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed.R.Civ.P. 72(b)(3).
II. MOTION TO DISMISS THE INDICTMENT
A. Legal Standard for Pretrial Dismissal of an Indictment
The Courts of Appeals are split as to whether a district court can dismiss an indictment based on a defendant’s argument that facts outside the indictment show that there is insufficient evidence for a conviction. The Eleventh Circuit expressly prohibits the dismissal of an indictment on sufficiency grounds. See United States v. Salman, 378 F.3d 1266, 1268 n. 5 (11th Cir.2004) (“[Tjhere is currently no authority within the Federal Rules of Criminal Procedure for granting a motion to dismiss predicated on the insufficiency of the evidence, whether it be based in fact or law.”). In contrast, other Courts of Appeals allow, or have left open the possibility for allowing, such dismissals in rare circumstances. See, e.g., United States v. Huet, 665 F.3d 588, 597-98 (3d Cir.2012) cert. denied, — U.S. -, 133 S.Ct. 422, 184 L.Ed.2d 256 (2012) (acknowledging that the court has “left open the possibility that, in limited circumstances, a district court may be able to address the sufficiency of the government’s evidence in a pretrial motion to dismiss,” but finding the instant circumstances did not support such a dismissal).2
*944The Eighth Circuit has not weighed in on this split, although cases addressing similar circumstances suggest that the court may not be inclined to permit a pretrial dismissal based on the sufficiency of the evidence. In United States v. Ferro, 252 F.3d 964 (8th Cir.2001), the court held that district courts could not dismiss indictments before trial based on the sufficiency of the evidence in fraud cases because the element of materiality must be submitted to a jury. Id. at 968 ,(“[S]o long as the indictment contains a facially sufficient allegation of materiality, federal criminal procedure does not provide for a pretrial determination of sufficiency of the evidence.” (internal quotations omitted)). The court has also expressly held that indictments may not be dismissed based on arguments that the evidence presented to the grand jury was insufficient. United States v. Nelson, 165 F.3d 1180, 1182 (8th Cir.1999) (“It has long been settled that an indictment is not open to challenge on the ground that there was inadequate or insufficient evidence before the grand jury.”). The Eighth Circuit appears to have considered a challenge to the sufficiency of an indictment in United States v. Hance, 501 F.3d 900 (8th Cir.2007), but it is unclear whether the court’s consideration of the issue on appeal contemplated that the district court could have dismissed the indictment based on the defendant’s sufficiency arguments before trial. See id. at 906 (addressing defendant’s argument that the indictment failed to include all of the facts supporting his alleged crime that were introduced at trial); see also Perez, 575 F.3d at 166 (considered sufficiency argument on appeal, finding that the argument was not waived on account of failure to raise before trial, because defendants “had no basis to challenge the sufficiency of the indictment before trial because it met the basic pleading requirements and was valid on its face”). Nevertheless, the relevant Eighth Circuit case law provides scant support for granting a pretrial motion to dismiss an indictment based on arguments about the sufficiency of the evidence.
B. Applying this Standard
Even if it were clear that such a dismissal is permissible under the law of this Circuit, the circumstances here would not warrant such a dismissal under the standards applied by the Courts of Appeals that do permit such a dismissal. Hemme relies heavily on case law from the Tenth, Sixth, and D.C. Circuits to argue that the Magistrate Judge erred in determining that the Court should not dismiss the indictment based on evidentiary arguments. But those courts permit such a dismissal only in rare circumstances, where (1) “ ‘the operative facts are undisputed,’ ” (2) “ ‘the government fails to object to the district court’s consideration of those undisputed facts,’ ” and (3) “the district court can determine from them that, ‘as a matter of law, the government is incapable , of proving its ease beyond a reasonable doubt.’ ” Pope, 613 F.3d at 1260 (emphasis omitted) (quoting United States v. Hall, 20 F.3d 1084, 1088 (10th Cir.1994)); see also Yakou, 428 F.3d at 247 (permitting pretrial dismissal of the indictment only where motion “based on a question of law” and “where the government has not made a timely objection” to the motion before the district court); Levin, 973 F.2d at 467 (affirming dismissal where operative facts were undisputed and trial *945“would not have assisted the district court or this court in deciding the legal issues”).
The circumstances here likely fail on all three counts. At a minimum, the Court cannot conclude, based on the evidence Hemme points to, that as a matter of law the Government cannot prove its case or that trial would not assist in deciding the legal issues. Hemme argues that the statements in the investigative reports are undisputed and unequivocally show (1) that it was the undercover officers who initiated the discussion about buying illegal walleye, and (2) that Hemme did not initiate phone calls with the undercover officers, but rather only the seller defendants, such that the Government could not show that he aided and abetted the illegal transport and sale of fish. (Objection to R & R at 3-8.) He furthermore argues that any evidence of activity prior to September 2010 cannot be used to support the charge of aiding and abetting a Lacey Act violation because Count II lists the relevant time-frame as September 2010 through July 2011. (See Indictment ¶ 12 (“Between in or about September 2010 and July, 2011....”).)
But the investigative reports that Hemme argues amount to undisputed facts include statements and characterizations from which a jury could reach multiple conclusions, including that Hemme aided and abetted the illegal purchase and sale of fish. For example, the Summary Report states that on September 26, 2010 (within the timeframe listed in the indictment), Hemme “arranged for the officers to buy fish from Reyes.” (Stuurmans Aff. Ex. 1.) A jury could conclude from this statement that “arranging” for a covert buy of illegal fish amounts to aiding and abetting violation of the Lacey Act.3 It would be premature to conclude that the Government could not so convince a jury at trial based on this statement. This is especially true if the Government intends to present live witnesses who would add context and narrative to the events described in the investigative reports, and based on the Summary Report it appears that the Government plans to do so. (See id.)
The Summary Report also reflects factual disputes. It states that Hemme admitted in an interview that he “purchased ‘odds and ends walleye’ from Marc Lyons, but denied making any large purchases.” (Id.) In contrast, Lyons stated during his interview that he sold approximately 100 pounds of walleye fillets to Hemme. (Id.) This is precisely the type of factual dispute that must be determined by a jury (which would be aided by the live testimony of at least Lyons, if not also Hemme; the Government listed Lyons as a possible source of testimony at trial (see id.)).
Moreover, although Hemme’s activities before September 26, 2010 are not expressly included in the indictment, evidence of those activities would likely be admissible at trial. The Eighth Circuit explains that “ ‘[w]hen the date of the offense is not an element of the charge, we have held on many occasions that a variance between the indictment date and the proof at trial is not fatal so long as the acts charged were committed within the statute of limitations period, and prior to the re*946turn date of the indictment.’ ” United States v. Moore, 639 F.3d 443, 446-47 (8th Cir.2011) (no abuse of discretion to admit at trial evidence of conspiracy outside timeframe listed in the indictment) (quoting United States v. Stuckey, 220 F.3d 976, 982 (8th Cir.2000) (gathering cases)).
Finally, it is not clear that the Government has failed to “object to the district court’s consideration” of any undisputed facts. Pope, 613 F.3d at 1260 (internal quotations omitted). Even if the Government did not object to the consideration of the investigative reports and evidence that Hemme argues is undisputed, the Government has certainly objected to his characterization of it as undisputed and indicates in the Summary Report that it plans to bring additional testimony at trial, such that the evidence presented so far is not the complete record upon which Hem-me’s guilt would be decided. Cf. id. at 1261-62 (concluding that “extra-indictment evidence thus must be undisputed in the sense that it is agreed to by the parties— neither side having expressed any objection to its consideration or any objection to its completeness and accuracy” and affirming denial of pretrial motion to dismiss indictment where “[p]lainly, the government did contest the district court’s ability to resolve Mr. Pope’s motion on the basis of facts outside his indictment”) (emphasis in original).
Thus, the circumstances here do not amount to the “rare exception” when a pretrial dismissal of the indictment is appropriate. Id. at 1260 (internal quotations omitted); see also Huet, 665 F.3d at 598 (reversing the district court’s pretrial dismissal of the indictment where the government “maintain[ed] that it will introduce testimony to prove the elements of aiding and abetting,” and “[a]t no point during the proceedings before the District Court did the Government concede that the facts were undisputed or were complete”).
The Court concludes that the Magistrate Judge did not err in declining to consider facts outside the indictment to conclude that Hemme’s indictment could be dismissed before trial. The indictment includes and is based upon sufficient evidence such that the case must be presented to a jury.
ORDER
Based on the foregoing, and all the files, records, and proceedings herein, the Court OVERRULES Hemme’s objections [Docket No. 155] and ADOPTS the Report and Recommendation of the Magistrate Judge [Docket No. 146]. Accordingly, IT IS HEREBY ORDERED that Hemme’s Motion to Dismiss the Indictment [Docket No. 87] is DENIED.
REPORT AND RECOMMENDATION
LEO I. BRISBOIS, United States Magistrate Judge.
This matter came before the undersigned United States Magistrate Judge upon Defendant Hemme’s Motion to Dismiss Indictment. [Docket No. 87]. The case has been referred to the Magistrate Judge for report and recommendation pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1. The Court held a hearing on July 2, 2013, regarding the Defendant’s motions for discovery,1 severance,2 and dismissal. For reasons outlined below, the Court recommends the motion be DENIED.
*947I. BACKGROUND
Alan D. Hemme (“Defendant”) is one (1) of four (4) persons charged in the present case with one (1) count each of Transportation, Sale and Purchase of Fish Taken in Violation of Tribal Law, in violation of 16 U.S.C. §§ 3372(a)(1) and 3373(d)(1), and Leech Lake Band of Chippewa Indians Conservation Code §§ 2201(2) and 23.01. (Indictment [Docket No. 1] at 3-4). Defendant was indicted on April 9, 2013, and made the present motion on June 19, 2013. Defendant is scheduled for trial before Hon. John R. Tunheim on September 23, 2013. (See Order [Docket No. 131]).
II. DISCUSSION
A. Standard of Review
Defendant bases his motion on Rule 12(b)(3)(B) of the Federal Rules of Criminal Procedure, which governs motions alleging insufficiency defects in the indictment. The Eighth Circuit has repeatedly held that:
An indictment adequately states an offense if: it contains all of the essential elements of the offense charged, fairly informs the defendant of the charges against which he must defend, and alleges sufficient information to allow a defendant to plead a conviction or acquittal as a bar to a subsequent prosecution. An indictment will ordinarily be held sufficient unless it is so defective that it cannot be said, by any reasonable construction, to charge the offense for which the defendant was convicted.
United States v. Hayes, 574 F.3d 460, 472 (8th Cir.2009) (quoting United States v. Sewell, 513 F.3d 820, 821 (8th Cir.2008) (quotation omitted)). “An indictment is normally sufficient if its language tracks the statutory language.” Sewell, 513 F.3d at 821 (citing Hamling v. United States, 418 U.S. 87, 117, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974)).
Similarly, the District of Minnesota has held that, in order to survive a criminal defendant’s Rule 12 motion to dismiss:
an Indictment must allege that the defendant performed acts which, if proven, would constitute a violation of the law under which he has been charged. See United States v. Polychron, 841 F.2d 833, 834 (8th Cir.1988). As a result, if the acts, that are alleged in the Indictment, do not constitute a criminal offense, then the Indictment should be dismissed. See, e.g., United States v. Coia, 719 F.2d 1120, 1123 (11th Cir.1983), cert. denied, 466 U.S. 973, 104 S.Ct. 2349, 80 L.Ed.2d 822 (1984). In reviewing the sufficiency of an Indictment, or of any of its Counts, we are to determine whether the Indictment sufficiently sets forth the elements of the offenses alleged, as to the offenses that are said to have occurred, in order to place the defendant on fair notice of the charges against him, and to enable him to raise an acquittal, or conviction, so as to prevent his double jeopardy for a single offense. See Hamling v. United States, 418 U.S. 87, 117, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974); United States v. Hall, 20 F.3d 1084, 1087 (10th Cir.1994).
United States v. Hughson, 488 F.Supp.2d 835, 840 (D.Minn.2007) (Erickson, C.M.J.), adopted by 488 F.Supp.2d 835 (D.Minn.2007) (Doty, J.).
“ ‘An indictment should be tested solely on the basis of the allegations made on its face, and such allegations are to be taken as true.’ ” Hughson, 488 F.Supp.2d at 841 (quoting Hall, 20 F.3d at 1087 (citing, in turn, United States v. Sampson, 371 U.S. 75, 78-79, 83 S.Ct. 173, 9 L.Ed.2d 136 (1962))). “When considering a defendant’s argument for dismissal pursuant to Rule 12, the court must accept all of the govern*948ment’s allegations in the charging document as true.” United States v. Hecker, No. 10-cr-32 (JNE/SRN), 2010 WL 3463393, at *7, 2010 U.S. Dist. LEXIS 89740, at *21 (D.Minn. July 6, 2010) (Nelson, M.J.) (citing Sampson, 371 U.S. at 78-79, 83 S.Ct. 173 (“Of course, none of these charges have been established by evidence, but at this stage of the proceedings the indictment must be tested by its sufficiency to charge an offense.”)), adopted by 2010 WL 3463396, 2010 U.S. Dist. LEXIS 89752 (D.Minn. Aug. 30, 2010). “The court must also ‘make all factual inferences in favor of the government!.]’ ” Id. (quoting United States v. Jeronimo-Bautista, 425 F.3d 1266, 1267 (10th Cir.2005)). “[T]he Indictment will generally be deemed sufficient “unless no reasonable construction can be said to charge the offense.” ” Hughson, 488 F.Supp.2d at 840-41 (quoting United States v. Morris, 18 F.3d 562, 568 (8th Cir.1994) (quoting, in turn, United States v. Peterson, 867 F.2d 1110, 1114 (8th Cir.1989))).
B. Background
1. Elements of a Lacey Act Violation
The “Lacey Act,” 16 U.S.C. §§ 3371-3378, makes it a crime “for any person (1) to import, export, transport, sell, receive, acquire, or purchase any fish ... taken, possessed, transported, or sold in violation of any law, treaty, or regulation of the United States or in violation of any Indian tribal law.” 16 U.S.C. § 3372(a)(1). The Lacey Act provides for both civil and criminal penalties. See 16 U.S.C. § 3373. Criminal penalties may be brought against “any person who ... knowingly engag[es] in conduct that involves the sale or purchase of, the offer of sale or purchase of, or the intent to sell or purchase, fish ... with a market value in excess of $350, knowing that the fish ... were taken, possessed, transported, or sold in violation of, or in a manner unlawful under, any underlying law, treaty or regulation.... ” 16 U.S.C. § 3373(d)(1)(B).
The Conservation Code of the Leech Lake Band of Chippewa Indians (“Leech Lake Conservation Code,” or the “Code”) governs fishing, hunting, and other activities on the Leech Lake Reservation.3 The Code provides that “[fjish may not be taken for commercial purposes within the Leech Lake Reservation,” except by Band members pursuant to a tribal Commercial Fishing Permit. Leech Lake Conservation Code § 23.01. The Code also prohibits the “taking of game fish for any purpose by use of gill nets except where such taking is for personal use.” Leech Lake Conservation Code § 22.01(2). Walleye are among the fish classified as “game fish.” Leech Lake Conservation Code § 11.01(10).
2. Facts Alleged in the Indictment
The Indictment alleges that Defendant Hemme’s co-Defendants4 in this case took fish by gill net from lakes within the boundaries of the Leech Lake Reservation between September 2010 and July 2011, and that Defendant bought and/or attempted to buy those fish. (Indictment at 2, ¶¶ 7-8). The Indictment further alleges that Defendant “knowingly engage[d] in conduct that involved the sale and purchase of fish with a market value in excess *949of $350.00.” (Id. at 4-5, ¶ 12). In particular, the Indictment alleges that the “fish were netted from lakes within the boundaries of the Leech Lake Indian Reservation for commercial purposes, and [that Defendant] did knowingly transport, receive, acquire and purchase said fish knowing that said fish were taken, possessed, transported and sold in violation of and in a manner unlawful under Tribal Law, specifically, Sections 22.01(2) and 23.01 of the Conservation Code' of the Leech Lake Band of Chippewa Indians.” (Id.).
C. Analysis
1. The allegations within the “four corners” of the Indictment are sufficient to withstand a Rule 12 motion to dismiss.
In the present case, the Government has pled the charges against Defendant sufficiently to withstand a Rule 12 motion to dismiss. “An indictment is normally sufficient if its language tracks the statutory language.” Sewell, 513 F.3d at 821 (citing Hamling, 418 U.S. at 117, 94 S.Ct. 2887). The Government has alleged that Defendant purchased fish that he knew to have been taken in violation of the Leech Lake Conservation Code, and that the value of those fish exceeded $350.00. Those allegations are sufficient to charge a count of violating the Lacey Act which makes it illegal to receive fish taken in violation of tribal law, thus providing for criminal penalties for those violations of the Lacey Act where the value of the fish exceeds $350.00.
Defendant argues that the Indictment is facially insufficient due to its failure “to identify any date(s), time(s), seller(s), amount(s) sold or alleged price(s) paid for any sales or attempted sales of unlawfully-acquired fish to Defendant Hemme.” (Def.’s Mem. Supp. Mot. Dismiss [Docket No. 89], at 5). Relying on United States v. Steffen, 687 F.3d 1104 (8th Cir.2012),5 Defendant asserts that without such specific details, the Indictment “does not fairly inform the defendant of the charges which he must defend, and it fails to allege sufficient information to allow a defendant to plead conviction or acquittal as a bar to a subsequent prosecution.” (Def.’s Mem. at 5).
However, the language within Steffen to which Defendant points merely states the general standard of review, as already outlined in Part II.A, supra, and read in its entirety, Steffen does not support Defendant’s argument. The Steffen court initially states that “ ‘[a]n indictment is legally sufficient on its face if it contains all of the essential elements of the offense charged, fairly informs the defendant of the charges against which he must defend, and alleges sufficient information to allow a defendant to plead a conviction or acquittal as a bar to a subsequent prosecution.’ ” 687 F.3d at 1109. However, in considering whether the indictment before it was sufficient, the Steffen court also embraced the rule, also quoted above, that “‘[a]n indictment is normally sufficient if its language tracks the statutory language.’” 687 F.3d at 1113 (quoting Sewell, 513 F.3d at 821). Thus, Steffen does not, as Defendant suggests, require that an indictment must itself identify the specific “date(s), time(s), seller(s), amount(s) sold or alleged price(s) paid”; rather, Steffen states only that an indictment which “tracks the statutory language” is normally sufficient.
*950In the present case, the Indictment is sufficient to put Defendant Hemme on notice against that which he will need to prepare to defend.
2. Defendant’s further argument that the Government’s evidence is insufficient to support the indictment is premature.
Defendant makes two additional arguments by which he challenges the sufficiency of the evidence actually available to the Government to support the indictment. First, Defendant argues that all evidence related to the “market value” of the fish at issue makes no mention of Defendant and instead merely implicates his co-Defendant Jerry A. Reyes, a/k/a/ “Otto Reyes” (“co-Defendant Reyes”). (Def.’s Mem. at 6-7). Second, Defendant argues that “[f]or the time period stated in the Indictment, the only evidence of Mr. Hemme’s involvement is his alleged telephonic introduction of two undercover officers to [co-Defendant Reyes] on September 26, 2010.” (Def.’s Mot. Dismiss at 2, ¶ 3).6
When considering a motion to dismiss the indictment on the basis of insufficiency, “[o]rdinarily, the Court’s assessment is limited to the ‘four corners’ of the Indictment, and the Court should studiously avoid the consideration of evidence from sources beyond the Indictment.” Hughson, 488 F.Supp.2d at 841 (citing Hall, 20 F.3d at 1087); see also United States v. Augustine Med., Inc., No. 03-cr-321(1-8) (ADM/AJB), 2004 WL 256772, at *2, 2004 U.S. Dist. LEXIS 1980, at *7 (D.Minn. Feb. 10, 2004) (Montgomery, J.) (“In reviewing a 12(b) motion to dismiss the indictment, the Court does not entertain an evidentiary inquiry, but rather accepts the allegations of the Indictment as true” (citing United States v. Ferro, 252 F.3d 964, 968 (8th Cir.2001) (internal citation omitted).)). There is an exception, however, “where the underlying facts are essentially undisputed ... ‘it is permissible and may be desirable ... for the district court to examine the factual predicate for an indictment to determine whether the elements of the criminal charge can be shown sufficiently for a sustainable case.’ ” Hall, 20 F.3d at 1087 (quoting United States v. Brown, 925 F.2d 1301, 1304 (10th Cir.1991)).
In the present case, the Court finds that it would be inappropriate to consider evidence beyond the Indictment itself because the underlying facts remain in dispute. Defendant generally asserts that his only involvement “in the efforts of the undercover officers efforts [sic] to acquire fish was his action on September 26, 2010, of exchanging the names and telephone numbers of Mr. Reyes and the undercover officers and ‘vouching’ for them to Mr. Reyes.” (Def.’s Mem. at 7). Defendant argues that all such communications were initiated by the undercover officers, and, relying on cases involving drug transactions, he maintains that merely introducing and vouching for the undercover officers is insufficient involvement to support a charge that he “aided and abetted” any illegal transaction. (Id. at 7-12).
The Government, on the other hand, argues that it was Defendant who first “raised the possibility of illegally acquiring walleye, asking ‘Do you guys want to take some fish home? ... I can get you fish.’ ” (Gov’t’s Resp. Def.’s Mots. [Docket No. 123], at 2). The Government further argues that Defendant initiated other telephone conversations with the undercover *951officers, and that his involvement went far beyond simply introducing and vouching for the officers and included negotiating prices on their behalf. (Id at 2-3). Such behavior, if proven at trial, may be sufficient to persuade a jury of Defendant’s participation in the alleged scheme. Cf. United States v. Gil, 1995 WL 23136, at *10-11, 1995 U.S.App. LEXIS 1127, at *28-31 (7th Cir. Jan. 19, 1995) (unpublished) (defendant’s “attempt[] to negotiate the sale price” contributed to finding that he could be held responsible for the entire weight of cocaine charged, and not just the amount he was presently capable of purchasing).
Ultimately, “[tjhese are factual arguments for the jury.” United States v. Hunter, No. 12-cr-185(3) (ADM/FLN), 2013 WL 593413, at *2, 2013 U.S. Dist. LEXIS 21522, at *4 (D.Minn. Feb. 14, 2013) (Montgomery, J.) (denying motion to dismiss certain counts of the indictment upon finding “that the superseding indictment is legally sufficient on its face”), and at *3, 2013 U.S. Dist. LEXIS 21522, at *7 (denying motion “to suppress all Counts that aren’t supported by substantial evidence ... [because] the sufficiency of the evidence against the Defendant is a factual issue for the jury”).
Because the facts alleged within the Indictment are sufficient to charge a violation of the Lacey Act, and because it would be inappropriate at the present time and in the present case to consider evidence outside the four corners of the indictment, the Court recommends that the Defendant’s Motion to Dismiss Indictment, [Docket No. 87], be DENIED.
III. CONCLUSION
Based on the foregoing, and all the files, records and proceedings herein, IT IS HEREBY RECOMMENDED that:
1. Defendant’s Motion to Dismiss Indictment [Docket No. 87] be DENIED.
Dated: August 12, 2013

. The Government has not filed a response to Hemme’s objections to the R & R, although *943the Court granted the Government an extension to file such a response. (See Mot. for Extension of Time to File Response, Sept. 13, 2013, Docket No. 167; Order, Sept. 16, 2013, Docket No. 168.) Responses to objections are not mandatory under the Local Rules. D. Minn. LR 72.2(a)(2) (“[a] party may respond to another party’s objections within 14 days” (emphasis added)). Thus, the Court will proceed to review the objections and R & R de novo, see Fed.R.Civ.P. 72(b)(3), without the benefit of the Government’s arguments regarding the issues presénted by the objections.


. See also United States v. Pope, 613 F.3d 1255, 1260 (10th Cir.2010) ("[C]ourts may entertain even motions to dismiss that require resort to facts outside the indictment and bearing on the general issue in ... limited circumstances” (internal quotations omitted)); United States v. Perez, 575 F.3d 164, 166-67 (2d Cir.2009) ("Unless the government has made what can fairly be described as a full proffer of the evidence it intends to present at trial the sufficiency of the evidence is not appropriately addressed on a pretrial motion to dismiss an indictment.” (internal quotations and alterations omitted)); United States v. Yakou, 428 F.3d 241, 247 (D.C.Cir.2005) (“[W]e join those circuits in upholding the district court’s pretrial dismissal of the indictment based on a question of law where the government has not made a timely objection.”); United States v. Flores, 404 F.3d 320, 324-25 (5th Cir.2005) (finding "no error in the district court’s procedure of resolving a legal question in a pre-trial motion to dismiss the indictment” where the "sole question in this case ... is a question of law: whether Flores’s application for TPS and subsequent receipt of temporary treatment benefits cured his illegal entry into the United States for the purposes of § 922(g)(5)(A)"); United States v. Levin, 973 F.2d 463, 467 (6th Cir.1992) (where operative facts were undisputed and trial "would not have assisted the district court or this court in deciding the legal issues,” the district court was "not limited to the face of the indictment in ruling on the motion to dismiss since Rule 12 vested the court with authority to determine issues of fact in such a manner as the court deems appropriate” (internal quotations omitted)); United States v. Risk, 843 F.2d 1059, 1061 (7th Cir.1988) (affirming pretrial dismissal of *944indictment where “government’s characterization of the undisputed facts did not constitute a violation of any statute. In other words, the government's own facts proffered to the defendant and the district court simply did not conform to the allegations in the indictment.’’).


. Under 18 U.S.C. § 2, aiding and abetting requires a showing that the defendant “(1) associated himself with the unlawful venture; (2) participated in it as something he wished to bring about, and (3) sought by his actions to make it succeed.” United States v. Wilson, 619 F.3d 787, 797 (8th Cir.2010) (internal quotations omitted). This is not a comment on the persuasiveness of this evidence, but rather the Court intends only to illustrate that the evidence is not so undisputed that the Court could determine as a matter of law that the Government could not prove the charge at trial.


. Defendant's discovery motions were the subject of a separate Order. [Docket No. 138],


. Defendant’s motion for severance was the subject of a separate Order. [Docket No. 145],


. See generally Leech Lake Conservation Code, available at http://www.llojibwe.org/ drm/ordinances/Conservation%20Code% 20o£% 20th% lFe% 20Leech% 20Lake% 20 Band% 20of% 20Chippewa% 20Indians% 20% 28May% 2030% 201991% 29% 20B-l.pdf (last viewed Aug. 4, 2013).


. Also charged in the Indictment are Jerry A. Reyes, a/k/a "Otto Reyes”; Marc L. Lyons; and Frederick W. Tibbetts, a/k/a "Bud Tibbetts.” (See Indictment).


. Defendant also cites United States v. Fleming, 8 F.3d 1264 (8th Cir.1993). However, Fleming is inapplicable to the present case, as "Fleming did not file any motion to dismiss the indictment, [and] his only challenge to the indictment in district court was a motion for a bill of particulars.” Id. at 1265 n. 2. Because Defendant has not sought a bill of particulars, it is unclear how Fleming would be relevant to the present case.


. See also Def.'s Mem. at 2 ("For the time period specified in the Indictment of 'September 2010 through July 2011,’ there has been no evidence provided through discovery that Mr. Hemme purchased unlawfully-acquired walleye from Defendants Reyes, Tibbetts or Lyons.”).